AO 245B (CASDRev. 08/13) Judgment in a Criminal Case                                                     FILED
                                      UNITED STATES DISTRICT C~ )UR r OCT 26 2018
                                         SOUTHERN DISTRICT OF CALIFORN A                            CLERK. U.S. DISTRICT COURT
                                                                                                 SOUTHERN DISTRICT OF CAUFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN                .t.frRWINAL CASE DepUTY
                                 v.                                 (For Offenses Committed On or After November 1, 1987)
                ARASH SEAN SOLTANI (I)
                                                                       Case Number:          17CR0843-GPC

                                                                    KNUT JOHNSON
                                                                    Defendant's Attorney
REGISTRA TION NO.                60726298
o-
THE DEFENDANT:
IZI pleaded guilty to count(s)         1-2 of the Superseding Infonnation

o   was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                 Number(s)
21 USC 841(a)(1)                  Possession of Methamphetamine and Marijuana with Intent to                           1
                                  Distribute
18 USC 924(c)(1)                  Possession of a Firearm in Furtherance of a Drug Trafficking                            2
                                  Crime




     The defendant is sentenced as provided in pages 2 through                   4         of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
o     The defendant has been found not guilty on count(s)

[8J Count(s)     Underlying Indictment                        is          dismissed on the motion of the United States.

IZI   Assessment: $200.00 ($100 per count)



[8J   Fine waived            0 Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   October 25. 2018
                                                                   Dateo~,
                                                                    Q .1 / ' ,




                                                                   HON. GONZALO P. CURl                   "
                                                                   UNITED STATES DISTRICT JUDGE



                                                                                                                  17CR0843-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                 ARASH SEAN SOLTANI (1)                                                   Judgment - Page 2 of 4
CASE NUMBER:               17CR0843-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Pri sons to be imprisoned for a term of: 

 120 MONTHS ON COUNT 1; 60 MONTHS ON COUNT 2 TO RUN CONSECUTIVE TO 

 COUNT 1. 





 D     Sentence imposed pursuant to Title 8 USC Section 1326(b). 

 IZI   The court makes the following recommendations to the Bureau of Prisons: 

       The Court recommends the defendant participate in the Residential Drug Abuse Treatment Program (RDAP). 

       The Court recommends placement in the Western Region (Southern California or specifically Terminal Island). 

       The defendant to be placed in RRC upon release from custody. 





 D	    The defendant is remanded to the custody of the United States Marshal.

 D	    The defendant shall surrender to the United States Marshal for this district: 

       D     at
                  ------------------ A.M.                      on 

       D     as notified by the United States Marshal. 


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons: 

       D     on or before 

       D     as notified by the United States Marshal. 

       D     as notified by the Probation or Pretrial Services Office. 


                                                        RETURN
I have executed this judgment as follows:

       Defendant delivered on 	
                                  --------------------------- to --------------------------------
at _______________________ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL 




                                      By 	                  DEPUTY UNITED STATES MARSHAL



                                                                                                        17CR0843-GPC
  AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

   DEFENDANT:                       ARASH SEAN SOLTANI (1)                                                                        Judgment - Page 3 of 4
   CASE NUMBER:                     17CR0843-GPC

                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
FNE (5) YEARS ON EACH COUNT TO RUN CONCURRENTLY.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
o	        substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. 

          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis 

          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a}(7) and 3583(d}. 

          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et 

o	        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
o	        The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
     1)     the defendant shall not leave the judicial district without the pennission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions ofthe probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold. used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted pennission to do so by the probation officer;
     10)    the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view ofthe probation officer;
     11)    the defendant shall notifY the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the pennission of
            the court; and
     13)    as directed by the probation officer, the defendant shall notifY third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confinn the defendant's compliance
            with such notification requirement.



                                                                                                                                       17CR0843-GPC
AO 245B (CASD Rev. 08113) Judgment in a Criminal Case

DEFENDANT:            ARASH SEAN SOLTANI (1) 	                                                Judgment - Page 4 of 4
CASE NUMBER:          17CR0843-GPC

                               SPECIAL CONDITIONS OF SUPERVISION



       1. 	 Submit your person, property, residence, office or vehicle to a search, conducted by a United States
            Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion
            of contraband or evidence of a violation of a condition of release; failure to submit to a search may
            be grounds for revocation; the defendant shall warn any other residents that the premises may be
            subject to searches pursuant to this condition.


       2. 	 Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

       3. 	 Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch
            testing and counseling, as directed by the probation officer. Allow for reciprocal release of
            information between the probation officer and the treatment provider. May be required to contribute
            to the costs of services rendered in an amount to be determined by the probation officer, based on
            ability to pay.

       4. 	 The defendant shall participate in a cognitive behavioral treatment program as directed by the
            probation officer, and if deemed necessary by the probation officer. Such program may include
            group sessions led by a counselor, or participation in a program administered by the probation
            office. The defendant may be required to contribute to the cost of the service rendered
            (copayment) in the amount to be determined by the program officer, based on the defendant's
            ability to pay.

II




                                                                                                  17CR0843-GPC 

